Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In third declaration, the declarant has represented the data for the CNRL resist (as exhibit B) and has added a similar example (exhibit A) with 6.25 wt% PAG1 based upon 100 wt% of the resin (5 parts) and 0.775 wt% base 1 (0.5 parts). The PAG content as a percentage of the solids for exhibit B is 10.98 wt% and 12.5 wt% based upon the weight of the resin alone. The PAG content as a percentage of the solids for exhibit A is 5.84 wt% and 6.25 wt% based upon the weight of the resin alone. The range set forth in the claims is 1 to 12.5 wt % of the resist composition. The points of 5.84 and 10.98 fall within this range and in combination with the inventive examples of table 2 and the discussion at [01436] of the prepub evidence that the presence of the bound PAG serves to prevent blob formation of the free PAG. This obviates the prior art rejections.
The applicant filed an eTD on 6/10/2021, listing IBM as the owner of 100% of the interest.  This is incorrect as the current assignment for the instant application is to both IBM Corp. and Shin-Etsu Chemical Co (last updated 6/19/2020).  The opinion of the examiner is that the eTD is flawed on this basis and does not serve to obviate the ODP rejection over 10345700 which also lists IBNM Corp. and Shin Etsu Chemical Co. as assignees.  The examiner does not have the authority to deny entry of an eTD or otherwise have it withdrawn from an application.

The examiner has consulted with a 1700 TQAS and in an interview with Kelsey M. Skodje (77205) suggested the following:
File a proper terminal disclaimer reciting IBM Corporation and Shin Etsu Chemical Co. as the owners of 100% of the interest in the instant application and disclaiming the instant application over US patents 10345700 (currently showing assignment to both IBM and Shin-Etsu), 9645493 (currently showing assignment to Shin Etsu) and 9740098 (currently showing assignment to Shin Etsu) to overcome the ODP rejection below.  IBM Corp. and Shin Etsu have the burden of ensuring these are commonly owned.  The examiner notes that Daisuke Domon, Keiichi Masunaga and Satoshi Watanabe are listed as inventors on each of these patents as well as the instant application.
File a petition under 37 CFR 1.182 requesting to withdraw of the terminal disclaimer of 6/10/2021 as discussed at MPEP 1490(VIII)(A).   It is important that this take place before issuance as mechanisms to correct a patent are not available as discussed in MPEP 1490(VIII)(B) and may result in the patent being unenforceable.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 40-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10345700. Although the claims at issue are not identical, they are not patentably distinct from each other because they seek coverage for the photoresists including a multifunctional polymer with a polarity switching function (polar to non-polar), a solubility increasing repeating unit (such as phenol of claim 4), a photoacid generator repeating unit, 1-12.4 wt% of free photoacid generator and an absence of crosslinking . 
It would have been obvious to form the additional multifunctional polymer of the polarity changing, aqueous base solubilizing and cyclic olefin repeating unit recited for the (first) multifunctional polymer of claim 1.
The instant application is the child of the application of this patent.
The applicant has not addressed this rejection, beyond stating that the previously rejected claims have been cancelled.  The applicant also relies upon the same declaration data. The issue is not extension of time, but rather dual ownership where one party could be sued separately by two different entities each owning either the patent identified or a patent issuing form the instant application.  
Claims 40-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9740098. Although the claims at issue are not identical, they are not patentably distinct from each other because they seek coverage for the resists including a free/unbound sulfonium or iodonium onium salt photoacid generator, a resin including repeating units 3 (phenolic) and 4 (polarity changing from polar to non-polar), the repeating unit with a photoacid generator (recited in claim 10) and free of a crosslinker (claim 13) and including a (second) polymer free of the photoacid generators (claim 11). 
It would have been obvious to form the second polymer (introduced in claim 11) of the polarity changing repeating unit 3and aqueous base solubilizing repeating unit recited for the (first) polymer of claim 9. The coverage in the patent embraces the entire range of 1-12.5 wt% of the free photoacid generator.  The issue is not extension of time, but rather dual ownership where .   
Claims 40-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9645493. Although the claims at issue are not identical, they are not patentably distinct from each other because they seek coverage for a resist including a polymer (A) having a repeating unit of formula (1) (polarity changing from polar to non-polar), a photoacid generating repeating unit (a1 to a3) and a phenolic repeating unit (2) and a sulfonium, or iodonium photoacid generator (B) of formula (3a) (which generates a weak acid), an additional polymer (C ) including the polarity reversing repeating unit but free of acid generating repeating units as in claim 1, optional repeating units (4,5) in claim 2, a further (free) acid generator (claim 3)
It would have been obvious to form the second polymer (introduced in claim 11) of the polarity changing repeating unit 1, optional repeating units (4,5) and aqueous base solubilizing repeating unit (2)recited for the (first) polymer of claim 9. The coverage in the patent embraces the entire range of 1-12.5 wt% of the free photoacid generator.
The issue is not extension of time, but rather dual ownership where one party could be sued separately by two different entities each owning either the patent identified or a patent issuing form the instant application.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        June 14, 2021